Case 2:20-cv-02874-AB-SK Document 69-1 Filed 10/21/20 Page 1 of 2 Page ID #:803




  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ADAM BRANDY, an individual;            ) Case No. 2:20-cv-02874-AB-SK
       et al.,                                )
 12                                           ) Honorable Andre Birotte, Jr.
                     Plaintiffs,              )
 13                                           )
              vs.                             ) [PROPOSED] JUDGMENT
 14                                           )
       ALEX VILLANUEVA, in his                )
 15    official capacity as Sheriff of Los    )
       Angeles County, California, and in     )
 16    his capacity as the Director of        )
       Emergency Operations; et al.,          )
 17                                           )
                     Defendants.              )
 18                                           )
 19
 20          The Court having entered an Order on October 20, 2020, granting the
 21   Motion for Judgment on the Pleadings by Defendants County of Los Angeles,
 22   Sheriff Alex Villanueva, and Barbara Ferrer, and dismissing with prejudice the
 23   claims brought by Plaintiffs Adam Brandy, Jonah Martinez, Daemion Garro, DG
 24   2A Enterprises Inc., d.b.a. Gun World, Jason Montes, Weyland-Yutani LLC,
 25   d.b.a. Match Grade Gunsmiths, Alan Kushner, The Target Range, Tom Watt, A
 26   Place to Shoot, Inc., Second Amendment Foundation, California Gun Rights
 27   Foundation, National Rifle Association of America, and Firearms Policy
 28   Coalition, Inc.:

                                              1
      BRANDY\PROPOSED JUDGMENT
Case 2:20-cv-02874-AB-SK Document 69-1 Filed 10/21/20 Page 2 of 2 Page ID #:804




  1          IT IS ORDERED AND ADJUDGED that judgment be entered on all
  2   claims in favor of Defendants County of Los Angeles, Sheriff Alex Villanueva,
  3   and Barbara Ferrer, and against Plaintiffs Adam Brandy, Jonah Martinez,
  4   Daemion Garro, DG 2A Enterprises Inc., d.b.a. Gun World, Jason Montes,
  5   Weyland-Yutani LLC, d.b.a. Match Grade Gunsmiths, Alan Kushner, The Target
  6   Range, Tom Watt, A Place to Shoot, Inc., Second Amendment Foundation,
  7   California Gun Rights Foundation, National Rifle Association of America, and
  8   Firearms Policy Coalition, Inc.
  9
 10
 11   Dated: _____________________         ______________________________
 12                                        André Birotte, Jr.
                                           United States District Court Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             2
      BRANDY\PROPOSED JUDGMENT
